Russell, C. J., and Hutcheson, J.,
dissenting from the ruling in division 6 of the opinion. In the circumstances of this case it seems to us that great injustice was likely done the defendant. The only witness by whom the State proved conspiracy was Harry Kosnofsky. His testimony as to the actual killing purported to be that of an eye-witness. In a broad sense, the guilt or innocence of Compton depended entirely on the credit attached to his testimony by the jury. On the former trial of the case his testimony was totally different from that in the present trial. This fact was developed only by the cross-examination, and it was, in our opinion, the duty *568of the court to aid the jury in ascertaining exactly what Kosnofsky swore on his cross-examination, and this probably would have settled any controversy which may have arisen. In the particular circumstances, we are of the opinion that the judgment of the lower court should be reversed merely upon this ground. In Dozier v. State, 26 Ga. 156, the jury differed among themselves as to what the main witness swore on an important point. The court refused to read the testimony of the witness as to whose testimony they differed as it had been taken down by the court. The defendant was convicted, and his motion for a new trial based upon several grounds was overruled. The Supreme Court reversed the judgment of the lower court upon the single ground that he refused the request of the jury to read or have read in the hearing of the jury the testimony of the witness Elvira Wheeler, though finding that there was. no error in other grounds of the motion. The decision was that of a unanimous bench. In ruling upon the point now before us this court said: “The usual course in such cases has been for the court to require the witness, if at hand, to restate to the jury his evidence on the point; if the witness is not at hand, to read to the jury what has been taken down in writing as the evidence of the witness, on the point. This course, we think, has been in pursuance of the law. . ■ . It does not impose on any juror the duty of surrendering a clear conviction as to what it was he heard from the mouth of the witness when the witness was testifying. This is a matter it leaves to him.”